Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Election/Restrictions
NOTE: the restriction remains for cancelled claims 17-19 (group II).  See restriction mailed on 1/14/20.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 4/16/21, with respect to 112 first paragraph have been fully considered and are persuasive.  The rejection of claims 2, 4, 7-16, and 20-21 has been withdrawn because of the amendment to the independent claim to recite wherein the subject is in the hospital or will be hospitalized or the subject has acute nephrotoxic injury after being administered or exposed to a renal toxin. 
Applicant’s arguments, see page 8, filed 4/16/21, with respect to 103 have been fully considered and are persuasive.  The rejection of claims 2, 7, 13, and 16 has been withdrawn because Horn taken with Denker would not have a reasonable expectation of success in treating AKI based on the disclosure of Horn directed to chronic kidney disease associated with mitochondrial dysfunction because AKI is etiologically and pathologically very different than disease associated with mitochondrial dysfunction.  The specification indicates that kidney disease refers to non-cancerous (page 18). 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marcotulli et al. (US 20180303861) teach a method of treating or preventing acute kidney injury comprising administering to the subject comprising administering to the subject a composition comprising nicotinamide riboside (see claims of ‘861).  However, ‘861 does not appear to enjoy an effective filing date (4/24/17) before the filing date of the instant application (6/26/16). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635